Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The priority of the claims has been reevaluated in consideration of the amendments. While the provisional application provides support to treating a Bcl-2 expressing cancer with one compound of formula (II), BFC1108 (5-chloro-N-(2-ethoxyphenyl)-2-[(4-methoxybenzoyl)amino]benzamide, the application doesn’t provide support to any other compound of formula (II) as recited in the claims. The effective filing and priority date of the claims is therefore 12/1/2017. 

Status of Claims
Claims 6, 11-15, 28, 30, and 34-40 are pending as of the response and amendments filed on 8/26/21. Claims 1-5, 7-10, 16-27, 29, and 31-33 have been canceled; claims 34-40 have been newly added. Claim 30 is withdrawn as being drawn to a non-elected species; new claim 40 is similarly withdrawn as being directed to a non-elected species. Claims 6, 11-15, 28, and 34-39 are currently under examination.
The rejection of claims 6, 12-15, 28-29, and 33 under 35 USC 112(a) for lack of scope of enablement is withdrawn in consideration of the 1.132 declaration of Siva Kumar, filed on 8/26/21. 

The 103 rejection over Satterthwait in view of Croce, and further in view of Wang and Chen is withdrawn in view of the amendments.
The 103 rejection over Croce in view of Henderson, and further in view of Wang and Chen is withdrawn in view of the amendments.
In view of the amendments, search and examination has been extended to another species of agent encompassed by the claims in accordance with MPEP 803.02, and included within formula (II) as amended, the compound N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide, shown below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
New rejections under 35 USC 103 are made in consideration of the amended claims, discussed below. 
Claims 6, 11-15, 28, and 34-39 were examined. Claims 28 and 39 are objected to. Claims 6, 11-15, and 34-38 are rejected. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 6, 11, 13-14, 34, and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et. al., CN 103130696 A, publ. 6/5/2013, in view of Croce et. al., USP 8481505 (patented 7/9/2013), of previous record. Zhao was published in Chinese; for convenience, an English language translation will be referred to for discussion.
The claims are drawn to a method of treating Bcl-2 expressing cancer in a subject comprising administering to the subject in need of cancer treatment a therapeutically effective amount of the compound of formula (II), N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide, wherein the compound contacts a Bcl-2 expressing cancer cell: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Zhao teaches anthranilamide compounds having activity as antitumor medicines (Title & Abstract; para [0002], [0004], [0007]). Zhao includes N-(2-((4-
Zhao doesn’t explicitly teach treating a Bcl-2 expressing cancer.
Croce et. al. teaches methods of treating cancers associated with overexpression of BCL2, and combination therapy comprising chemotherapy and radiation therapy (Abstract; col. 1, lines 20-27). Croce et. al. teaches BCL2 associated cancers that overexpress the Bcl2 protein include breast carcinoma, non-small cell lung carcinoma, colorectal cancer, and lymphomas (col. 1, lines 41-57; col. 3, lines 14-22; col. 35, line 63-col. 36, line 59; col. 43, line 64-col. 44, line 12; col. 52, line 64-col. 53, line 10). Croce et. al. further teaches treatment of a BCL2 associated cancer comprising administering chemotherapy and radiation, with suitable chemotherapy agents taught to include taxol (i.e. paclitaxel), and leucovorin (co. 53, line 64-col. 54, line 34). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a Bcl2 expressing cancer, such as colorectal cancer, comprising administering an effective dose of N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide, and further administering an effective amount of paclitaxel and leucovorin, in view of the teachings of Zhao and Croce. Zhao includes N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide within a group of preferred anthranilamide antitumor agents, and exemplifies inhibiting the growth of human colon cancer, while Croce teaches treating Bcl2 overexpressing cancers, such as . 


Claims 12, 15, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et. al., CN 103130696 A, publ. 6/5/2013, in view of Croce et. al., USP 8481505 (patented 7/9/2013) as applied to claims 6, 11, 13-14, 34, and 36-37 as discussed previously, further in view of Wang et. al., US 20090082424 (publ. 3/26/2009, of previous record), and Chen et. al., Toxicol. Sci., vol. 75, pp. 271-278, publ. 2003, also of previous record.
The claims are drawn to a method of treating Bcl-2 expressing cancer in a subject comprising administering to the subject in need of cancer treatment a therapeutically effective amount of the compound of formula (II), N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide, wherein the compound contacts a Bcl-2 expressing cell; further comprising administration of an effective amount of an agent that increases Bcl-2 expression; and wherein the cancer is resistant to paclitaxel. 

Wang teaches increased expression of Bcl-2 proteins has been recognized to be involved in the development of resistance to chemotherapy and radiation, including conventional chemotherapeutics (para [0010], [0199]). Wang further teaches Taxol (paclitaxel) as a chemotherapeutic used for treating a variety of cancers, including colon cancer (para [0251-0252]). Wang teaches other chemotherapeutic agents for use include estrogens such as ethinyl estradiol (para [0043], [0064]; para [0246]). Ethinyl estradiol increases Bcl2 expression, as evidenced by Chen et. al. (Abstract). Wang further teaches Bcl2 expression is thought to promote tumor metastasis (para [0022]).
It would have been prima facie obvious to have further comprised treating a paclitaxel resistant, Bcl2 expressing colon or colorectal cancer comprising administering an effective dose of the compound of formula (II), N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide in view of the teachings of Zhao, Croce, and Wang. Zhao and Croce teach as discussed previously, while Wang teaches paclitaxel to be used as a chemotherapeutic for treating colon cancer, and that increased Bcl2 expression is involved in resistance to chemotherapy and radiation, as well as tumor metastasis. As N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide is taught by Zhao as a preferred antitumor agent and to inhibit the growth of human colon cancer, and as colon and colorectal cancers are taught to be associated with excessive Bcl-2 expression, one of ordinary skill in the art would have been motivated to have administered an effective dose of N-(2-((4-chlorophenyl)carbamoyl)phenyl)nicotinamide for treating a Bcl2 overexpressing colon . 

Claim Objections
Claims 28 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 


Conclusion
Claims 6, 11-15, 28, and 34-39 were examined. Claims 28 and 39 are objected to. Claims 6, 11-15, and 34-38 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627